Citation Nr: 0006119	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  94-45 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for genital warts.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for left ear infection.

4.  Entitlement to service connection for a chronic 
cardiovascular condition, claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran had verified active duty from May 1988 to October 
1992, and additional periods of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.
This case was the subject of a Board remand dated in December 
1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for genital warts is not 
plausible.

3.  The claim for service connection for prostatitis is not 
plausible.

4.  The claim for service connection for left ear infection 
is not plausible.

5.  The claim for service connection for a chronic 
cardiovascular disorder, claimed as heart murmur, is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for genital warts is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for prostatitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for left ear infection 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a chronic 
cardiovascular disorder, claimed as heart murmur, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Warts

Service medical records dated in August 1990 reflect that the 
veteran was diagnosed as having genital condyloma and was 
treated for this condition.  Service medical records dated in 
September 1990 reflect that the veteran was diagnosed as 
having genital warts and was treated for this condition.  
During the veteran's June 1992 service discharge examination, 
clinical evaluation of the skin and lymphatics was normal.  
During a December 1993 VA examination, there were no warts 
upon physical examination.  Reports of examination for 
purposes of reserve duty in April 1995 and enlistment in 
August 1997 reflect that clinical evaluation of the skin and 
lymphatics was normal.

Prostatitis

During the veteran's June 1992 service discharge examination, 
clinical evaluation of the veteran's anus, rectum and 
genitourinary system was normal.  Service medical records of 
treatment in June 1992, two weeks after the veteran's service 
discharge examination, reflect that the prostate was slightly 
boggy.  The veteran was diagnosed as having prostatitis and 
was treated for this condition.
 
During a December 1993 VA examination, the veteran gave a 
history of being diagnosed with prostatitis and white blood 
cells in his urine during his service discharge examination.  
According to the veteran, as a result of the discharge 
examination findings, he was given an antibiotic for seven 
days, after which a repeat urinalysis was normal.  The 
examiner described his interpretation of the history as a 
urinary tract infection with no evidence of prostatitis per 
the veteran's report.  There was no diagnosis of prostatitis 
during the December VA examination.

Reports of examination for purposes of reserve duty in April 
1995 and enlistment in August 1997 reflect that clinical 
evaluation of the anus and rectum, and genitourinary system, 
was normal.

Left Ear Infection

Service medical records of treatment in December 1989 reflect 
assessment of and treatment for left otitis externa.

During the June 1992 service discharge examination, general 
clinical evaluation of the ears, to include the auditory 
canals, was normal.  

During the December 1992 VA examination, the examiner 
interpreted the veteran's history as probably otitis externa 
with symptoms such as itching and drainage from the ear.  The 
examiner opined that this would be most consistent with an 
external infection, but that upon examination there was no 
evidence of otitis externa at the present time.  The examiner 
noted that the tympanic membrane appeared to be somewhat dull 
and scarred, suggesting prior otitis media.  

A December 1992 VA audiological examination notes the history 
and current symptoms as described by the veteran, but offers 
no diagnosis and does not etiologically relate the history to 
any current disability.  The history as provided by the 
veteran included an infection of the left ear for the past 1 
1/2 years, with the ear described as being wet and itching all 
of the time;  and unilateral tinnitus with onset  
approximately 1 1/2 years ago, approximately concurrent with 
onset of the left ear infection.

Reports of examination for purposes of reserve duty in April 
1995 and enlistment in August 1997 reflect that general 
clinical evaluation of the ears, to include the auditory 
canals, was normal.

Heart

During the veteran's June 1992 discharge examination, 
clinical evaluation of the heart was abnormal.  In 
summarizing these findings, it was noted that an 
echocardiogram was normal, that there were no S3 or S4 
sounds, that there was no valvular pathology, and that the 
condition was not considered disabling. 

An October 1992 medical bill for services rendered by a 
private physician, about two weeks prior to the veteran's 
discharge from service, includes diagnoses of 
hypercholesterolemia and mitral valve insufficiency.

During a VA examination in December 1993, S1 and S2 were 
regular rate and rhythm, and there were no murmurs, gallops 
or rubs noted.  The examiner wrote that he did not hear a 
heart murmur upon examination.  The examiner stated that the 
veteran had an echocardiogram but he did not know the result.  
The examiner stated that it was unclear whether the veteran 
did in fact have a heart murmur and whether or not any murmur 
was a benign flow murmur or something more significant.  The 
examiner indicated that it was doubtful that any murmur 
represented valvular heart disease. 

An electrocardiogram (ECG) report attached to the December 
1993 VA examination report indicates that the veteran had 
normal sinus rhythm and normal ECG.

Reports of examination for purposes of reserve duty in April 
1995 and enlistment in August 1997 reflect that clinical 
evaluation of the heart was normal.

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded;  that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability;  (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury;  and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468;  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period;  (2) 
evidence showing postservice continuity of symptomatology;  
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period;  and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, to the extent that certain medical 
records may not have been obtained or additional VA 
examinations conducted, the Board notes that the RO has made 
attempts to contact the veteran in order to comply with the 
Board's December 1996 remand.  Since the veteran has failed 
to appear for scheduled examinations, has indicated that he 
did not want to be examined and he failed to respond to 
requests for information from the RO, the Board will 
adjudicate the claims on appeal based on the current record.  
Also, as will be discussed further below, none of the claims 
on appeal are well grounded, so that the Board has no 
statutory duty to assist the veteran in further development 
of the claims.

In the present case, there is no medical evidence of current 
genital warts, cardiovascular disease, ear disease, or 
prostatitis, or of any current disability as a residual of 
these conditions. The subsequent medical records, to include 
a December 1993 VA examination report and two service-related 
reports of physical examination in April 1995 and August 
1997, are negative for any such disability.  The Board 
acknowledges the inservice findings of heart abnormality, ear 
infection, prostatitis and genital warts, but with no medical 
diagnosis of a corresponding current disability, the claims 
for service connection based on these inservice findings must 
be denied as not well grounded.  Epps;  Caluza.  


ORDER

The claim for service connection for genital warts is denied.

The claim for service connection for prostatitis is denied.

The claim for service connection for left ear infection is 
denied.

The claim for service connection for a chronic cardiovascular 
disorder, claimed as heart murmur, is denied.






		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

